In a proceeding pursuant to CPLR article 75 to vacate an arbitration award dated October 28, 1994, Allcity Insurance Company appeals from a judgment of the Supreme Court, Kings County (Golden, J.), dated June 23, 1995, which granted the petition and denied its cross motion to confirm the award.
Ordered that the judgment is reversed, on the law, with costs, the petition is denied, the cross motion is granted, and the arbitration award is confirmed.
The decision to grant or deny an adjournment is within the sound discretion of the arbitrator and it is only when that discretion is abused that misconduct results (see, Matter of Omega Contr. v Maropakis Contr., 160 AD2d 942). Contrary to the petitioners’ contention, the arbitrator’s refusal to grant an adjournment in this case did not foreclose the presentation of pertinent and material evidence and he did not abuse his discretion in denying their request (compare, Matter of Insurance Co. v St. Paul Fire & Mar. Ins. Co., 215 AD2d 386; Matter of Omega Contr. v Maropakis Contr., supra). Inasmuch as the petitioners failed to demonstrate any misconduct, the Supreme Court erred in vacating the award. O’Brien, J. P., Ritter, Pizzuto and Altman, JJ., concur.